Citation Nr: 1134164	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  09-16 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a low back disorder.  

2.  Entitlement to service connection for a right knee disorder.  

3.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Agent


WITNESSES AT HEARING ON APPEAL

Appellant and L.H., R.N.


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to November 1971.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2009 and January 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In the February 2009 rating decision, the RO found that new and material evidence had not been submitted sufficient to reopen a claim for service connection for PTSD, and denied service connection for a right knee condition.  In the January 2010 rating decision the RO denied service connection for low back strain.  

In a February 2011 rating decision, the RO granted service connection for PTSD and assigned an initial 50 percent rating, effective October 1, 2008, representing a full grant of the benefit sought with respect to this claim for service connection.  As will be discussed below, in April 2011, the Veteran expressed disagreement with the initial rating assigned for his service-connected PTSD.  

In April 2011, the Veteran testified before the undersigned Acting Veterans Law Judge during a videoconference hearing.  A transcript of that hearing is of record.  Subsequent to the hearing, the Veteran submitted additional evidence, along with a signed waiver of RO consideration of the evidence.  The Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2010).

As discussed above, the Veteran has expressed disagreement with the initial rating assigned for his service-connected PTSD.  In correspondence dated in April 2011, L.H., the registered nurse who testified during the April 2011 Board hearing, indicated that the Veteran felt that the date of the 50 percent rating for his PTSD should go back to the early 1980s.  

Under governing law and regulations, an NOD must be in writing and may be filed by the claimant, the claimant's legal guardian, or such accredited representative, attorney, or authorized agent as may be selected by the claimant or legal guardian.  Not more than one recognized organization, attorney or agent will be recognized at any one time in the prosecution of a claim.  38 U.S.C.A. § 7105(b)(2) (West 2002).  The provisions of 38 C.F.R. § 20.301(a) clarify that an NOD may be filed by a claimant's representative if a proper power of attorney or declaration of representation is on record or is filed with the NOD.  If an appeal is not filed by a person listed in 38 C.F.R. § 20.301(a) and the claimant is rated incompetent by VA or has a physical, mental, or legal disability which prevents the filing of an appeal on his or her own behalf, an NOD may be filed by a fiduciary appointed to manage the claimant's affairs by VA or a Court, or by a person acting as next friend if the appointed fiduciary fails to take needed action or no fiduciary has been appointed.  38 C.F.R. § 20.301(b).

Although the April 2011 letter from L.H. was submitted on the letterhead of the Veteran's representative, it was not signed by either the Veteran or his representative.  There is no indication that L.H. is the Veteran's legal guardian or that she is the Veteran's recognized or accredited representative, attorney or agent. Further, the Veteran has not been rated incompetent by VA, and there is no indication that he has a physical, mental, or legal disability which prevents him from filing an NOD.  Thus, the April 2011 correspondence does not constitute an NOD as regards the matter of entitlement to an earlier effective date for the grant of service connection for PTSD.  See 38 U.S.C.A. § 7105(b)(2).  If the Veteran wishes to file an NOD as to this issue, either he or his representative should do so within the one year period following issuance of the February 2011 rating decision.  See 38 C.F.R. § 20.302.  

As a final preliminary matter, the Board notes that, during the April 2011 hearing, and in a statement submitted thereafter, the Veteran asserted that he has fibromyalgia related to his service-connected PTSD.  Additionally, the April 2011 letter from L.H. raises a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

The issues of entitlement to service connection for fibromyalgia, to include as secondary to service-connected PTSD, and entitlement to a TDIU have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.  

In making the decision to refer the above-mentioned claims to the AOJ for appropriate action, the Board has considered the decision of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki.  In that case, the Court held that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In VAOPGCPREC 6-96 it was noted that if the Veteran asserts entitlement to a TDIU rating based in whole or in part on other service-connected disabilities which were not the subject of the appealed RO decision, the Board would lack jurisdiction over the TDIU claim except where appellate jurisdiction is assumed in order to grant a benefit, pursuant to 38 C.F.R. § 19.13(a).  VAOPGCPREC 6-96 (August 16, 1996).   

During the April 2011 hearing, the Veteran's representative asserted that the Veteran was not able to work due to PTSD, fibromyalgia, and his back and knee conditions.  The AOJ has not yet adjudicated the claim for service connection for fibromyalgia and the Veteran has not yet perfected an appeal as regards the claim for a higher initial rating for PTSD.  Therefore, the Board finds that the appropriate action on the request for TDIU consideration is to refer, rather than remand, this matter to the AOJ.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Board's review of the claims file reveals that further action on the claims on appeal is warranted.  

The Veteran contends that he has current low back and right knee disabilities related to service.  Service treatment records reflect that, in August 1969, the Veteran presented for treatment of his right knee after falling from a truck and landing on a 55 gallon drum.  The right knee was described as painful, although an X-ray study was normal.  The impression was status post trauma to the right knee.  In February 1970, the Veteran was admitted to the hospital for two days after he bent over and twisted his back.  The diagnosis was low back strain.  X-ray study of the lumbosacral spine was normal.  Later that month, the Veteran continued to complain of low back pain with some radiation into the right leg.  The impression was low back pain.  Clinical evaluation of the spine and lower extremities was normal on separation examination in November 1971.  

Post-service records of VA treatment reflect complaints regarding and treatment for low back pain.  A July 1999 SSA decision awarding disability benefits indicates that February 1998 X-ray studies of the lumbar spine and sacroiliac joint revealed degenerative changes at the L4-L5 and L5-S1 disc spaces.  This decision also indicates that, during an examination performed in November 1998, the Veteran had pain on range of motion testing of the lumbar spine and knee.  During the April 2011 hearing, the Veteran's representative reported that the Veteran experienced continuous pain in his back and right knee.  The Veteran testified that he was experiencing back pain, and that his right knee pain would come and go.  

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4)(i) (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.

The Veteran is competent to report back and right knee pain.  See, e.g., Grottveit v. Brown, 5 Vet. App. 91-93 (1995).  In light of the evidence of back and right knee injuries during service, and the report of current back and right knee pain, the Board finds that VA medical examination and opinion, by an appropriate physician, would be helpful in resolving the claims on appeal.  See 38 U.S.C.A. § 5103A.  

Hence, the AMC/RO should arrange for the Veteran to undergo VA examination, by an appropriate physician, to obtain a medical opinion regarding the claimed back and right knee disabilities.  In rendering this opinion, the physician should consider any post-service injuries to the back and/or right knee.  In this regard, during the April 2011 hearing, the Veteran testified that he hurt his back while working for the Virginia Department of Transportation in 1976.

To ensure that all due process requirements are met, and that the record before the VA physician is complete, on remand, the AMC/RO should also obtain and associate with the claims file all outstanding pertinent medical records.  

As discussed above, the Veteran was awarded SSA disability benefits in July 1999.  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Collier v. Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Hence, when VA is put on notice of the existence of SSA records, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  The Veteran has submitted a copy of the SSA decision awarding disability benefits; however, the medical records relied on in that decision have not been associated with the claims file.  As the Veteran's SSA records have not previously been associated with the claims file and may be pertinent to the claims on appeal these records should be requested.

In addition, during the April 2011 hearing, the Veteran reported that, in addition to SSA disability benefits, he also receives state disability.  However, records pertaining to Virginia state disability benefits have not been associated with the claims file.  As records pertaining to such benefits may be pertinent to the appeal these records should be requested.  See 38 C.F.R. § 3.159(c)(1).

VA also has a duty to obtain relevant records of treatment reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).  A March 2009 record of VA treatment for low back pain reflects that the Veteran had been getting medication from his private primary care provider, Dr. A.  Records of treatment from this physician are not currently associated with the claims file.  On remand, the AMC/RO should obtain and associate with the claims file any records of treatment pertinent to the claims on appeal from Dr. A.  If current authorization to obtain these records is required, the AMC/RO should request that the Veteran sign and furnish such appropriate authorization for the release to VA of all such private medical records, and any such authorization should be associated with the claims file.

The AMC/RO should also obtain and associate with the claims file all outstanding VA medical records.  The claims file includes treatment records from the Salem VA Medical Center (VAMC) (dated from April 1982 to June 2010).  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AMC/RO must obtain all outstanding pertinent VA treatment records from the Salem VAMC, following the current procedures prescribed in 38 C.F.R. § 3.159 as regards requests for records from Federal facilities.

Finally, as noted above, in a February 2011 rating decision, the RO granted service connection and assigned an initial 50 percent rating for PTSD.  In April 2011, the Veteran filed an NOD with the initial rating assigned for PTSD.  However, the Veteran has yet to be issued a statement of the case (SOC) regarding a claim for a higher initial rating for PTSD.  In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that when an appellant files a timely NOD and there is no SOC issued, the Board should remand, rather than refer, the issue to the RO for the issuance of a statement of the case.  Consequently, this matter will be remanded for the issuance of an SOC.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should furnish to the Veteran an SOC as regards the claim for an initial rating in excess of 50 percent for PTSD, along with a VA Form 9, and afford him the appropriate opportunity to file a substantive appeal perfecting an appeal on that issue.  The Veteran is hereby reminded that to obtain appellate review of any matter not currently in appellate status-here entitlement to an initial rating in excess of 50 percent for PTSD-a timely appeal must be perfected within 60 days of the issuance of the statement of the case.

2.  The AMC/RO should obtain from the Salem VAMC any records of evaluation and/or treatment of the Veteran, dated since June 2010.  The AMC/RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  The AMC/RO should obtain from the SSA copies of all medical records underlying the July 1999 award of disability benefits, as well as any additional medical records associated with his receipt of disability benefits subsequently obtained by SSA.  In requesting these records, the AMC/RO should follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.  

4.  The AMC/RO should contact the appropriate agency regarding the Veteran's receipt of Virginia state disability benefits, and request that the agency provide all information regarding the Veteran's receipt of disability benefits pertinent to the claims on appeal.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the AMC/RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  The AMC/RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  If current authorization is required to obtain outstanding treatment records from Dr. A. (identified above), the AMC/RO should specifically request that the Veteran provide current signed authorization to enable it to obtain all outstanding records from these providers, and a copy of such authorization should be associated with the claims file.

The letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).   

6.  If the Veteran responds, the AMC/RO should assist him in obtaining any additional evidence identified-to specifically include the treatment records from Dr. A. (as noted above)-following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the AMC/RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

7. After all records and/or responses received from each contacted entity have been associated with the claims file, the AMC/RO should arrange for the Veteran to undergo a VA examination, by an appropriate physician, to evaluate his claimed low back and right knee disorders.  

The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies (to include X-rays, if necessary) should be accomplished, and all clinical findings should be reported in detail.  The physician should set forth all examination findings, along with complete rationale for any conclusions reached, in a printed (typewritten) report.

The physician should clearly identify all current disabilities related to the Veteran's claimed low back and right knee disorders.  Then, with respect to each such diagnosed disability, the physician should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability was incurred or aggravated as a result of active service.  

In rendering this opinion, the physician should consider any post-service injuries to the back and/or right knee, to include the 1976 back injury described during the April 2011 hearing.  

8.  After ensuring that the development is complete, re-adjudicate the claims on appeal.  If not fully granted, issue a supplemental statement of the case before returning the claims to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


